             Case 3:21-mj-00706-WVG Document 1 Filed 02/23/21 PageID.1 Page 1 of 11
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                     __________  DistrictofofCalifornia
                                                                              __________

              In the Matter of the Search of                                 )
                                                                                                        21-MJ-0706
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No.
                Blue Samsung Cellular Phone                                  )
                      Model SM-J410G                                         )
                 IMEI No. 351823090946567
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A, incorporated herein by reference.

located in the             Southern               District of                 California                , there is now concealed (identify the
person or describe the property to be seized):


 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔ contraband, fruits of crime, or other items illegally possessed;
               u
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        21 USC sec. 952, 960                      Importation of Controlled Substances
        21 USC sec. 963                           Conspiracy

          The application is based on these facts:
        See Attached Affidavit of HSI Special Agent Nicholas A. Zelinsky, incorporated herein by reference.


           u Continued on the attached sheet.
           u Delayed notice of        days (give exact ending date if more than 30 days:                                     ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                       Applicant’s signature

                                                                                            Special Agent Nicholas A. Zelinsky, HSI
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).


Date:            02/23/2021
                                                                                                         Judge’s signature

City and state: San Diego, California                                                  Hon. William V. Gallo, U.S. Magistrate Judge
                                                                                                       Printed name and title
       Case 3:21-mj-00706-WVG Document 1 Filed 02/23/21 PageID.2 Page 2 of 11




 1                                         AFFIDAVIT
 2         I, Special Agent Nicholas A. Zelinsky, being duly sworn, hereby state as follows:
 3                                     INTRODUCTION
 4         1.    I submit this affidavit in support of an application for a warrant to search the
 5 following electronic device(s):
 6                     Blue Samsung Cellular Phone
 7                     Model SM-J410G
 8                     IMEI No. 351823090946567
 9                     (the “Target Device”)
10 as further described in Attachment A, and to seize evidence of crimes, specifically
11 violations of Title 21, United States Code, Sections 952, 960 and 963 as further described
12 in Attachment B. The requested warrant relates to the investigation and prosecution of
13 Edward Rivera (“Defendant”) for importing approximately 183.22 kilograms (403.93
14 pounds) of methamphetamine from Mexico into the United States. The Target Device is
15 currently in the evidence vault located at 880 Front Street, San Diego, CA 92101.
16         2.    The information contained in this affidavit is based upon my training,
17 experience, investigation, and consultation with other members of law enforcement.
18 Because this affidavit is made for the limited purpose of obtaining a search warrant for the
19 Target Device, it does not contain all the information known by me or other agents
20 regarding this investigation. All dates and times described are approximate.
21                                      BACKGROUND
22         3.    I am a Special Agent (SA) with the United States Immigration and Customs
23 Enforcement (“ICE”), Homeland Security Investigations (“HSI”), Costa Pacifico Money
24 Laundering Task Force Group 2, in San Diego, California and I have been employed with
25 HSI since 2018. My current responsibilities include conducting criminal investigations of
26 money laundering, narcotics smuggling and bulk cash smuggling of illicit proceeds on the
27 Southwest Border. I am a “law enforcement officer of the United States” under 18 U.S.C.
28 § 2510(7), empowered to investigate and make arrests for offenses enumerated in 18 U.S.C.

                                                1
       Case 3:21-mj-00706-WVG Document 1 Filed 02/23/21 PageID.3 Page 3 of 11




 1 § 2516. I also regularly work with other state and federal law enforcement partners
 2 including, but not limited to, the Federal Bureau of Investigation (FBI), the Bureau of
 3 Alcohol, Tobacco and Firearms and Explosives (“ATF”) and the Drug Enforcement
 4 Administration (“DEA”).
 5         4.    I am a graduate of the Federal Law Enforcement Training Center’s (FLETC)
 6 Criminal Investigator’s Training Program (CITP) as well as the HSI Special Agent
 7 Training Academy (HSISAT).          Prior to becoming a SA, I was employed with the
 8 Mississippi Bureau of Narcotics (MBN) as a Narcotics Agent. I am a graduate of the
 9 Mississippi Law Enforcement Officer’s Training Academy (MLEOTA), the MBN State
10 Police Academy, and have taken multiple courses in interrogation, narcotics investigations,
11 and undercover investigations.      During the course of my employment with MBN I
12 conducted multiple criminal investigations involving illicit narcotics distribution and
13 trafficking, organized criminal activity, money laundering and firearms trafficking as well
14 as acted in an undercover capacity in multiple investigations to include illicit narcotics
15 distribution as well as firearms trafficking. I have participated in investigations, which
16 have resulted in criminal prosecutions.         Additionally, I have made arrests, drafted
17 affidavits, for search and seizure warrants, arrest warrants, prepared reports in state and
18 federal proceedings, and have provided sworn statements in state and federal proceedings.
19         5.    Based upon my training, experience, and consultations with law enforcement
20 officers experienced in narcotics trafficking investigations, and all the facts and opinions
21 set forth in this affidavit, I know that cellular telephones (including their Subscriber
22 Identity Module (SIM) card(s)) can and often do contain electronic evidence, including,
23 for example, phone logs and contacts, voice and text communications, and data, such as
24 emails, text messages, chats and chat logs from various third-party applications,
25 photographs, audio files, videos, and location data. In particular, in my experience and
26 consultation with law enforcement officers experienced in narcotics trafficking
27 investigations, I am aware that individuals engaged in drug trafficking commonly store
28 photos and videos on their cell phones that reflect or show co-conspirators and associates

                                               2
       Case 3:21-mj-00706-WVG Document 1 Filed 02/23/21 PageID.4 Page 4 of 11




 1 engaged in drug trafficking, as well as images and videos of drugs or contraband, proceeds
 2 and assets from drug trafficking, and communications to and from recruiters and
 3 organizers.
 4         6.    I am aware that a common tactic utilized by narcotics traffickers is to smuggle
 5 controlled substances into the United States from Mexico by concealing the controlled
 6 substances in vehicles that enter the United States at Ports of Entry such as the San Ysidro
 7 Port of Entry and the Otay Mesa Port of Entry. With respect to the importation of narcotics
 8 in this manner, I am aware that narcotics traffickers in Mexico frequently communicate
 9 with the individual (“the driver”) responsible for driving the vehicle containing the
10 concealed narcotics into the United States. These communications can occur before, during
11 and after the narcotics are imported into the United States. For example, prior to the
12 importation, narcotics traffickers frequently communicate with the driver regarding
13 arrangements and preparation for the narcotics importation. When the importation is
14 underway, narcotics traffickers frequently communicate with the driver to remotely
15 monitor the progress of the narcotics, provide instructions to the driver and warn
16 accomplices about law enforcement activity. When the narcotics have been imported into
17 the United States, narcotics traffickers may communicate with the driver to provide further
18 instructions regarding the transportation of the narcotics to a destination within the United
19 States.
20         7.    Based upon my training, experience, and consultations with law enforcement
21 officers experienced in narcotics trafficking investigations, and all the facts and opinions
22 set forth in this affidavit, I am aware that cellular telephones (including their SIM card(s))
23 can and often do contain electronic evidence, including, for example, phone logs and
24 contacts, voice and text communications, and data, such as emails, text messages, chats
25 and chat logs from various third-party applications, photographs, audio files, videos, and
26 location data. This information can be stored within disks, memory cards, deleted data,
27 remnant data, slack space, and temporary or permanent files contained on or in the cellular
28

                                                3
       Case 3:21-mj-00706-WVG Document 1 Filed 02/23/21 PageID.5 Page 5 of 11




 1 telephone. Specifically, searches of cellular telephones of individuals involved in the
 2 importation of narcotics may yield evidence:
 3               a. tending to indicate efforts to import controlled substances from Mexico
 4                  into the United States;
 5               b. tending to identify accounts, facilities, storage devices, and/or services–

 6                  such as email addresses, IP addresses, and phone numbers–used to
                    facilitate the importation of controlled substances from Mexico into the
 7
                    United States;
 8
                 c. tending to identify co-conspirators, criminal associates, or others involved
 9
                    in importation of controlled substances from Mexico into the United
10
                    States;
11               d. tending to identify travel to or presence at locations involved in the
12                  importation of controlled substances from Mexico into the United States,
13                  such as stash houses, load houses, or delivery points;
14               e. tending to identify the user of, or persons with control over or access to,
15                  the Target Device; and/or
16               f. tending to place in context, identify the creator or recipient of, or establish

17                  the time of creation or receipt of communications, records, or data involved
                    in the activities described above.
18
19                       FACTS SUPPORTING PROBABLE CAUSE
20         8.    At about 3:37 p.m. on February 18, 2021, Defendant applied to enter the
21 United States, driving a 2001 Ford Expedition and towing a flatbed trailer into the Otay
22 Mesa, California, Port of Entry. Defendant was the driver and sole occupant of the Ford
23 Expedition. The Ford Expedition bore California license plates, and the flatbed trailer bore
24 a Mexican license plate.
25         9.    When Defendant entered the Port of Entry, he provided two negative
26 declarations to a Customs and Border Protection Officer. Defendant also said that he was
27 crossing the border to go to San Ysidro. The CBP Officer then referred the Ford Expedition
28 and flatbed trailer to the secondary inspection area.

                                                4
       Case 3:21-mj-00706-WVG Document 1 Filed 02/23/21 PageID.6 Page 6 of 11




 1         10.   In secondary inspection, a K-9 Unit sniffed and alerted on the rear floor bed
 2 of the flatbed trailer. CBP Officers then conducted a physical inspection of the trailer and
 3 found 175 packages of a substance that tested presumptively positive for
 4 methamphetamine, with a gross weight of 183.22 kilograms (403.93 pounds). These
 5 packages were hidden underneath a false-bottom floor of the trailer.
 6         11.   Following the discovery of the packages of methamphetamine, CBP Officers
 7 placed Defendant under arrest. CBP Officers also seized the Expedition, the flatbed trailer,
 8 the methamphetamine, and the Target Device. CBP Officers found the Target Device in
 9 the Ford Expedition; though CBP Officers did not find the Target Device on Defendant’s
10 person, I note that Defendant was the driver and sole occupant of the Ford Expedition at
11 the time he entered the United States.
12         12.   Following the arrest, HSI Special Agents interviewed Defendant, who
13 received and waived his Miranda rights. In substance, Defendant denied knowledge of the
14 drugs in the flatbed trailer and said he was taking the Expedition and the flatbed trailer to
15 Tello’s Parking Lot in Otay Mesa, California. During the interview, the Target Device rang
16 and Defendant answered it; from the conversation, it appeared to the Special Agents that
17 Defendant recognized the voice of the person who had called him. I infer that this is
18 confirms Defendant was the user of the Target Device.
19         13.   Based upon my experience and training, consultation with other law
20 enforcement officers experienced in narcotics trafficking investigations, and all the facts
21 and opinions set forth in this affidavit, I believe that telephone numbers, contact names,
22 electronic mail (email) addresses, appointment dates, messages, pictures and other digital
23 information are stored in the memory of the Target Device. In light of the above facts and
24 my experience and training, there is probable cause to believe that Defendant was using
25 the Target Device to communicate with others to further the importation of illicit narcotics
26 into the United States. Further, in my training and experience, narcotics traffickers may be
27 involved in the planning and coordination of a drug smuggling event in the days and weeks
28 prior to an event. Co-conspirators are also often unaware of a defendant’s arrest and will

                                                5
       Case 3:21-mj-00706-WVG Document 1 Filed 02/23/21 PageID.7 Page 7 of 11




 1 continue to attempt to communicate with a defendant after their arrest to determine the
 2 whereabouts of the narcotics. Based on my training and experience, it is also not unusual
 3 for individuals, such as Defendant, to attempt to minimize the amount of time they were
 4 involved in their smuggling activities, and for the individuals to be involved for weeks and
 5 months longer than they claim. Here, for example, Defendant claimed that he bought the
 6 Target Device just three days before his arrest. Accordingly, I request permission to search
 7 the Target Device for data beginning on December 18, 2020, up to and including February
 8 18, 2020.
 9                                      METHODOLOGY
10         14.    It is not possible to determine, merely by knowing the cellular telephone’s
11 make, model and serial number, the nature and types of services to which the device is
12 subscribed and the nature of the data stored on the device. Cellular devices today can be
13 simple cellular telephones and text message devices, can include cameras, can serve as
14 personal digital assistants and have functions such as calendars and full address books and
15 can be mini-computers allowing for electronic mail services, web services and rudimentary
16 word processing. An increasing number of cellular service providers now allow for their
17 subscribers to access their device over the internet and remotely destroy all of the data
18 contained on the device. For that reason, the device may only be powered in a secure
19 environment or, if possible, started in “flight mode” which disables access to the network.
20 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
21 equivalents and store information in volatile memory within the device or in memory cards
22 inserted into the device. Current technology provides some solutions for acquiring some of
23 the data stored in some cellular telephone models using forensic hardware and software.
24 Even if some of the stored information on the device may be acquired forensically, not all
25 of the data subject to seizure may be so acquired. For devices that are not subject to forensic
26 data acquisition or that have potentially relevant data stored that is not subject to such
27 acquisition, the examiner must inspect the device manually and record the process and the
28

                                                 6
       Case 3:21-mj-00706-WVG Document 1 Filed 02/23/21 PageID.8 Page 8 of 11




 1 results using digital photography. This process is time and labor intensive and may take
 2 weeks or longer.
 3         15.   Following the issuance of this warrant, I will collect the Target Device and
 4 subject it to analysis. All forensic analysis of the data contained within the telephone and
 5 its memory cards will employ search protocols directed exclusively to the identification
 6 and extraction of data within the scope of this warrant.
 7         16.   Based on the foregoing, identifying and extracting data subject to seizure
 8 pursuant to this warrant may require a range of data analysis techniques, including manual
 9 review, and, consequently, may take weeks or months. The personnel conducting the
10 identification and extraction of data will complete the analysis within 90 days, absent
11 further application to this court.
12                      PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
13         17.   Investigators have not previously tried to obtain the evidence in this warrant.
14 As noted, investigators are aware that Defendant answered his phone during the course of
15 his post-arrest interview, and take this as evidence that Defendant is the user of the Target
16 Device. Apart from the fact of Defendant answering the phone, I have not relied on any
17 evidence about the Target Device in this affidavit.
18                                       CONCLUSION
19         18.   Based on the facts and information set forth above, I submit there is probable
20 cause to believe that a search of the Target Device will yield evidence of Defendant’s
21 violations of Title 21, United States Code, Sections 952, 960 and 963. Accordingly, I
22 request that the Court issue a warrant authorizing law enforcement to search the item
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /

                                                7
      Case 3:21-mj-00706-WVG Document 1 Filed 02/23/21 PageID.9 Page 9 of 11




 1 described in Attachment A and seize the items listed in Attachment B using the above-
 2 described methodology.
 3
 4        I swear the foregoing is true and correct to the best of my knowledge and belief.
 5
 6
 7                                         Special Agent Nicholas A. Zelinsky
                                           Homeland Security Investigations
 8
 9         Attested to by the applicant in accordance with the requirements of Fed. R. Crim.
10 P. 4.1 by telephone this 23rd day of February, 2021.
11
12
13 The Honorable William V. Gallo
   United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              8
 Case 3:21-mj-00706-WVG Document 1 Filed 02/23/21 PageID.10 Page 10 of 11



                                ATTACHMENT A

                          PROPERTY TO BE SEARCHED

The following property is to be searched:

      Blue Samsung Cellular Phone
      Model SM-J410G
      IMEI No. 351823090946567
      (the “Target Device”)

The Target Device is currently in the possession of Homeland Security Investigations,
880 Front Street, San Diego, CA 92101.
 Case 3:21-mj-00706-WVG Document 1 Filed 02/23/21 PageID.11 Page 11 of 11



                                  ATTACHMENT B

                                ITEMS TO BE SEIZED

      Authorization to search the cellular telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular telephone for evidence
described below. The seizure and search of the cellular telephone shall follow the
search methodology described in the affidavit submitted in support of the warrant.

      The evidence to be seized from the cellular telephone will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for
the period of December 18, 2020, up to and including February 18, 2021:

      a.     tending to indicate efforts to import controlled substances from Mexico
             into the United States;

      b.     tending to identify accounts, facilities, storage devices, and/or services–
             such as email addresses, IP addresses, and phone numbers–used to
             facilitate the importation of controlled substances from Mexico into the
             United States;

      c.     tending to identify co-conspirators, criminal associates, or others involved
             in importation of methamphetamine, or some other federally controlled
             substance, from Mexico into the United States;

      d.     tending to identify travel to or presence at locations involved in the
             importation controlled substances from Mexico into the United States,
             such as stash houses, load houses, or delivery points;

      e.     tending to identify the user of, or persons with control over or access to,
             the Target Device; and/or

      f.     tending to place in context, identify the creator or recipient of, or establish
             the time of creation or receipt of communications, records, or data involved
             in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952, 960 and
963.
